262 F.2d 344
UNITED STATES of America ex rel. Robert Lee CHASE, Appellant,v.L. P. KEENAN, Warden of Allegheny County Workhouse, andCommonwealth of Pennsylvania.
No. 12695.
United States Court of Appeals Third Circuit.
Argued Jan. 19, 1959.Decided Jan. 28, 1959.

Robert Lee Chase, pro se.
Herbert J. Johnson, Jr., Dist. Atty., Erie, Pa., for appellees.
Before KALODNER and HASTIE, Circuit Judges, and EGAN, District Judge.
PER CURIAM.


1
Upon consideration of the record we find no error.  The judgment of the District Court will be affirmed.